Exhibit 10.3


SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE
AND ESCROW INSTRUCTIONS




THIS SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE AND ESCROW INSTRUCTIONS
(this “Second Amendment”), is entered into effective as of May 26, 2011, by and
between ADPT CORPORATION, a Delaware corporation, formerly known as Adaptec,
Inc. (“Seller”) and SWIFT REALTY PARTNERS, LLC, a California limited liability
company or its assignee (“Buyer”).  The parties hereto are sometimes jointly
called the “Parties.”
R E C I T A L S:
 
A.           Buyer and Seller have entered into that certain AGREEMENT OF
PURCHASE AND SALE AND ESCROW INSTRUCTIONS dated as of March 26, 2011, as amended
by that certain FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE AND ESCROW
INSTRUCTIONS dated as of March 4, 2011 (collectively, the “Agreement”), for the
purchase and sale of that certain Property commonly referred to as 691 South
Milpitas Boulevard, Milpitas, California, as more particularly described in the
Agreement.
 
B.           Pursuant to the terms of the Agreement, the Close of Escrow was to
occur on May 31, 2011, but the Parties have agreed to extend the Closing until
June 1, 2011.
 
C.           Buyer and Seller desire to amend the Agreement on the terms and
conditions contained herein to extend the Closing for one day.
 
D.           Seller, as landlord, and Gluster, Inc., a Delaware corporation
(“Gluster”), as tenant, entered into that certain Lease Agreement dated February
18, 2009, as amended by that certain First Amendment to Lease dated as of
September 4, 2010, and that certain Second Amendment to Lease dated as of
December 8, 2010 (collectively, the “Gluster Lease”) with respect to the lease
of approximately 6,588 square feet of leasable area located at 691 South
Milpitas Boulevard, Suites 202 and 204, Milpitas, California (the “Gluster
Premises”).
 
E.           The Gluster Lease expired on April 30, 2011, and Gluster vacated
and surrendered the Gluster Premises to Seller.  Seller currently holds in its
possession Gluster’s security deposit under the Gluster Lease in the amount of
$4,019.69 (the “Gluster Security Deposit”).
 
F.           Buyer and Seller have agreed that Seller will not be assigning the
Gluster Lease to Buyer at the Closing, and desire to amend the Agreement on the
terms and conditions contained herein so that Seller will indemnify Buyer for
any claims made by Gluster for the return of the Gluster Security Deposit.
 
NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements hereinafter set forth, the Parties hereby agree as follows:
 
1.           Extension of Close of Escrow.  The Close of Escrow, as described in
Section 3.2 of the Agreement is hereby extended to Wednesday, June 1, 2011.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Indemnity Concerning Gluster Lease.  Seller agrees to indemnify,
defend and hold Buyer harmless from and against any and all cost, loss, harm or
damage which may arise due to a claim by Gluster for the return of the Gluster
Security Deposit or otherwise in connection with the Gluster Lease.
 
3.           Binding Effect.  This Second Amendment shall be binding upon and
inure to the benefit of the Parties and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.
 
4.           Counterparts.  This Second Amendment may be executed in
counterparts, all of which together shall constitute one agreement binding on
all of the Parties, notwithstanding that all such parties are not signatories to
the original or the same counterpart.  The executed versions of this Second
Amendment may be delivered by fax and/or email transmission with the same effect
as if originals were exchanged.
 
5.           Confirmation of the Agreement.  Except as set forth in this Second
Amendment, the Agreement is not being amended, supplemented or otherwise
modified, and all of the undersigned agree that the terms, conditions and
agreements set forth in the Purchase Agreement are hereby ratified and confirmed
and shall continue in full force and effect.  Any capitalized terms not defined
herein shall have the meanings ascribed to them in the Agreement.
 
IN WITNESS WHEREOF, the Parties have executed this Second Amendment as of the
day first above written.
 
Seller:
 
Buyer:
           
ADPT Corporation,
 
SWIFT REALTY PARTNERS, LLC,
 
a Delaware corporation
 
a California limited liability company
                          By: /s/ JOHN O’HANLON    By: /s/ CHRISTOPHER PEATROSS
  Name:
John O’Hanlon
  Name: Christopher Peatross   Its: Assistant Controller   Its: President      
        Date: May 27, 2011   Date May 27, 2011  

 
 
 


 

